DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-18, and 20-25 are allowed.

The arts of record used as the basis for the previous rejection do not expressly teach or render obvious the invention as claimed in 1, 10, and 17.

The following is an examiner’s statement of reasons for allowance: 

Applicant`s argument and amendments overcomes the cited prior arts.

After a comprehensive search of the prior arts, no reference or reasonable combinations of references could be found covering the subject matter of independent claims 1, 10, and 17.

As to the overall limitations of the independent claims 1, 10, and 17, it is patentably distinguishable over the combination of the cited prior arts for at least the reason that the arts either in combination or independently fail to discloses the complete limitations of claims 1, 10 and 17.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- G. Hassligner, "Cross-Layer Aspects of Peer-to-Peer Overlays on IP Platforms of Network Providers," 2008 Eighth International Conference on Peer-to-Peer Computing, 2008, pp. 173-176.
	- Hayakawa, A., Asahara, M., Kono, K., & Kojima, T. (2010). A strategy for efficient update propagation on peer-to-peer based content distribution networks. IPSJ Online Transactions, 3, 110-24.
	- X. Chen and S. Lian, "Research on Secure Digital Content Distribution for Peer to Peer E-commerce Applications," 2009 International Conference on Multimedia Information Networking and Security, 2009, pp. 463-467.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445